SimoNtoN, J.
This is an application for witnesses on behalf of Stewart, under section 878, Rev. St., as an indigent person. It appears that an indictment has been given out against Stewart, which is now in the hands of the grand jury. The grand’ jury have not acted on it. The section (878) permits a judge, upon proper'affidavit, to order witnesses to be subpoenaed in behalf of a person indicted; that is to say, after indictment found. If a case be not given to the grand jury, or if they find no bill, the person is not indicted. The section does not apply, and the judge has no authority to order subpoenas at the expense of the United States. Motion refused.